IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


HDE, INC.,

             Appellant/Cross-Appellee,

 v.                                                Case No. 5D15-2805

BEE-LINE SUPPLY COMPANY, INC., ET AL.,

             Appellees/Cross-Appellants.

________________________________/

Opinion filed October 10, 2016

Appeal from the Circuit Court
for Seminole County,
Michael J. Rudisill, Judge.

Atheseus R. Lockhart and Nicole C.
Jackson, of Meier, Bonner, Muszynski,
O'Dell & Harvey, P.A., Longwood, for
Appellant/Cross-Appellee.

Jim McCrae and J. Keith Ramsey, of
Holland & Knight LLP, Orlando, for
Appellee/Cross-Appellant, Bee-Line Supply
Company, Inc.

No Appearance for other Appellees/Cross-
Appellants.


PER CURIAM.

      We affirm the trial court’s order awarding attorney’s fees to Bee-Line Supply

Company, Inc. However, as Bee-Line concedes, the prejudgment interest awarded on
the amount of the attorney’s fees should have been assessed from the date of the order

confirming the arbitration award, June 18, 2013, which determined Bee-Line’s entitlement

to fees, not March 9, 2011, the date of the arbitration award; and the amount of

prejudgment interest should have been calculated on the amount of the award and

included in the judgment to bear post-judgment interest on the full amount. See Quality

Engineered Installation, Inc. v. Higley South, Inc., 670 So. 2d 929, 930-31 (Fla. 1996);

Dean Witter Reynolds, Inc. v. Wood, 676 So. 2d 464, 466 (Fla. 5th DCA 1996).

Accordingly, we remand only for the proper calculation of the prejudgment interest.1

      AFFIRMED in part, REVERSED in part, and REMANDED with instructions.


ORFINGER and BERGER, JJ., and CRAGGS, A. M., Associate Judge, concur.




      1 Appellee filed a notice of cross-appeal on August 25, 2015; however, the cross-
appeal is deemed abandoned since Bee-Line did not file a cross-appeal initial brief.



                                           2